UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

 

William Lee Grant Il, )
Plaintiff, §
v. § Civ. Action No. 17-1434 (UNA)
United States Department of Justice, §
Defendant. §
)
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal ofa case
upon a determination that the complaint fails to state a claim upon which relief may be granted
or is frivolous).

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
reliefthat is plausible on its face.’ ” Ashcrofl‘ v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff initiated this action by filing his
“Certiflcation,” which the court liberally construes to be his Complaint [Dkt. # l]. The
complaint begins with ten enumerated seemingly random statements about the sole defendant,
U.S. Department ot`Justice (“DOJ”), as well as the United States Congress, the State oflllinois,
former Vice President Dick Cheney, former Secretary of State Hillary Rodham Clinton, former

Chicago Mayor Richard M. Daley, and others. Compl. at l-2. Plaintiff then poses five questions

that no court can answer. See id. at 3. In the most lucid section of the 77-page complaint,
captioned “Statement ofthe lssues.” plaintiff alleges that “[s]ome Illinois Democrats and Federal
Prosecutors . . . planted [him] in the State of lllinois . . . government to become an lnformant for
[DOJ]." Compl. at 7. Although plaintiff does not state when that occurred, he claims that he
was an lllinois State employee from 2009 to 2014, when he was laid off. Ia’. Plaintiff alleges that
he “was retaliated against for filing a Civil Rights Complaint and an Ethics Complaint in 2012
with the State of Illinois,” that he “was wrongfully denied F ederal unemployment benefits from
the lllinois Department of Employment Security in 2015,” and that he was “Blacklisted[.]” ]d.
When plaintiff was “unable to find employment anywhere in America, [he] had no option but to
seek assistance from the DOJ.” Id.

According to plaintiff, DOJ “created a program to investigate itself more than thirty years
ago,” which “is a violation of [plaintiff` s] Constitutional Rights.” Id. Plaintiff claims that both
DOJ and the State of Illinois “have hindered [his] access to life, liberty, and the pursuit of
happiness.” Id. Plaintiff then proceeds to discuss his complaints filed in state and federal courts
in Illinois, which he suggests DOJ failed to answer. See z'a’. at 8. Plaintiff“seeks $30 Trillion in
compensatory and punitive damages"’ because the State of Illinois and DOJ “Defaulted in this
matter by failure to plead[.]” Id. Among the various attachments to the complaint is an order
issued by the U.S. District Court for the Central District of Illinois dismissing plaintiffs federal
civil rights complaint under § 1915(e)(2)(B), upon concluding that the complaint “is frivolous
and fails to state a claim on which relief may be granted.” Compl. App’x A at ECF p. 20. The
instant complaint will suffer the same fate.

Complaints lacking “an arguable basis either in law or in fact” are subject to dismissal as

frivolous Neitzke v. Wl`lll`ams, 490 U.S. 319, 325 (1989). “In determining whether a particular .
2

. complaint is frivolous . . . under Section l9l5[e], the threshold issue for the trial court is an
assessment of the substance of the claim presented, z'.e., is there a factual and legal basis . . . for
the asserted wrong, however inartfully pleaded.” Crisafl` v. Holland, 655 F.2d l305, 1307 (D.C.
Cir. 1981) (quoting Watson v. Aulr, 525 F.2d 886, 892 (5th Cir. 1976)).

Plaintiff`s claim premised on DOJ’s alleged failure to respond to his complaint(s) filed in
Illinois falls in the frivolous category. Otherwise, plaintiff has not alleged facts establishing that
employees or officials of DOJ committed wrongful acts for which the United States may be held
liable, and he has not identified a source of such liability. His conclusory assertions of
constitutional violations simply fail to satisfy Rule 8’s minimum pleading requirements See
Iqba/, 556 U.S. at 678 (“A pleading that offers ‘labels and conclusions’ . . . [or] tenders ‘naked

939

assertion[s]’ devoid of ‘f`urther factual enhancement does not “suffice.”) (quoting Twombly,
550 U.S. at 555, 557; examining Fed. R. Civ. P. 8(a)). Apart from the pleading deficiency, the
United States and its agencies are immune from suit for money damages based on constitutional

torts. FD[C v. Meyer, 5 l 0 U.S. 471, 478 (1994). Therefore, this case will be dismissed A

separate order accompanies this l\/Iemorandum Opinion.

ZWQ»»\

United S es District Judge

 

DATE; July 35 ,2017

b)